Appeal from a decision of the Workers’ Compensation Board, filed December 19, 1978 and amended March 8, 1979, which disallowed a claim for compensation under the Workers’ Compensation Law. Claimant, a 17-year employee of the Nassau Hospital in Mineóla, New York, allegedly sustained a back injury while carrying a tray of operating instruments. The testimony is unclear as to whether the accident occurred on November 8 or November 15, 1976. In any event, claimant’s assistant superintendent, Mary Murray, as well as her supervisor, Mrs. Nicholas, had no independent recollection of being informed by claimant, either on November 8 or November 15, 1976, that she injured her back. The board stated: "Upon review of the record the majority of the Board Panel finds, based on the testimony of Mary Murray and A. Nicholas, that no accident happened out of and in. the course of employment.” There is substantial evidence to sustain the determination of the board. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.